Mr. Justice Sheldon delivered the opinion of the Court: It is objected against the decree, that there is a failure of proof of the legal organization of the society defendants in error claim to represent, and of their election as trustees, as claimed in the bill. It is sufficient to say, that there is no denial, in the answer of the.defendants, of such organization, or election as trustees, and the capacity of defendants in error to sue stands admitted, not being denied by the answer. Without dwelling upon the effect of the alleged donation by the entry on the town plat, as under our statute vesting an unconditional title in the donee as against Pascal P. Enos and his heirs, we are of opinion that there is sufficient warrant for the decree in the evidence as to the agreement of sale of the lots made by Enos. He had subscribed $50 towards building a church. He afterward proposed to give these two lots in payment of his subscription. The offer was accepted, and his subscription of $50 marked as paid. This was in 1829 or 1830. The church edifice was built upon these lots, and this society has ever since occupied and improved them. Here was a valuable consideration received for the lots, the taking them for a subscription of $50, and canceling the subscription. The evidence shows that, at the time, they were not worth more than $50. We do not see why, upon this ground, apart from the alleged donation, the defendants in error do not show an equitable title to the lots, the right to full title. The decree will therefore be affirmed. Decree affirmed.